DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 04/27/2021 has been entered.

Status of claims
This office action is in response to the amendment received on 04/27/2021.
Claims 1 and 9-13 were amended.
Claims 3-8, 14, 15, 19, 20, 23, 24, 29-34 and 38-38 were canceled.
Claims 17, 18, 21, 22, 25-28 and 35 were previously withdrawn.
Claims 1, 2, 9-13, 16-18, 21, 22, 25-28 and 35 are pending.
Claims 1, 2, 9-13 and 16 were examined.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 2, 9-13 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Higgins et al. (US 2009/0138328 A1), in view of Jiang et al. (NPL 2016, listed in PTO-892 as reference "X") and in view of Saxena et al. (US 2018/0129952 A1).

With respect to claim 1, Higgins et al. teach a method of managing distributed ledger data (Targeted distribution of commercial incentives) comprising: 
establishing a communication channel between a processor and a computing device of a provider (see Fig. 1, commercial incentive (CI) Engine, Advertisers 110, channel/interface 124 and paragraphs [0047] and [0049]; Fig. 5, step 504, advertiser interaction with CI manager 204, paragraph [0099]; ; Fig. 22, communications path 2242, paragraphs [0196] and [0200]); 
receiving, at the processor, a communication request sent by the computing device of the provider along the communication channel, the communication request being a request to process a recording of a transfer of digital tokens from the provider to a plurality of registered users (see commercial incentive, paragraph [0076]; Fig. 5, step 504, CI manager 204 receives commercial incentives and targeting data associated therewith, to process distribution to consumers. This data is stored in advertiser data database 214, paragraph [0099]); 

transforming the one or more user criterion into the one or more desired user attributes (see Fig. 2, active CI graph, paragraph [0056]; Distribution manager 206 populates commercial incentives into an active CI graph 216, comprising both targeting data and commercial incentives, paragraph [0089]); 
searching a database, the database including information for a plurality of unregistered users and a plurality of the registered users, the searching including identifying a plurality of the registered users having a plurality of stored attributes stored in the database (see Fig. 2, matching manager 208 searches user data from database 212 such as social and topical data, paragraphs [0052], [0093] and [0105]; Fig. 3, user data 212, paragraphs [0053]-[0067]; "consumer interface 202 allows a consumer to specify whether or not they wish to "opt in" to receive commercial incentives from CI engine 102" i.e. registered/unregistered users, paragraphs [0048] and [0070]); and 
selecting a plurality of candidate users from among the plurality of registered users identified in the searching of the database, wherein each identified registered user includes one or more of the stored attributes that match the one or more desired user attributes (see Fig. 2, matching manager 208, paragraph [0052]; Fig. 5, step 506, paragraphs [0093]-[0095], [0100] and [0103]-[0105]); 
performing, by the processor, a second selection process, the second selection process including: extracting, from the communication request, one or more 
transforming the one or more location criterion into the one or more desired user locations (see Fig. 2, active CI graph, paragraph [0056]; Distribution manager 206 populates commercial incentives into an active CI graph 216, comprising both targeting data and commercial incentives, paragraph [0089]); 
communicating, between the processor and a computing device of each candidate user, the communicating including obtaining, by the processor, a current geolocation of the computing device of each candidate user (see Fig. 3, spatial data 302 passively-collected location data such as GPS data, tracking the path and state of consumer systems/devices, paragraph [0055]; current location of a consumer, paragraph [0102]); 

selecting, from among the plurality of candidate users, one or more selected users, wherein the current geolocation of the computing device of each selected user is within a threshold distance from a first desired user location, the first desired user location being one of the desired user locations, and wherein the one or more historic geolocations of the computing device of each selected user is within the threshold distance from the first desired user location (see "determining that a user of an electronic system/device is often at one or more specific locations during certain hours of the day", paragraph [0065]; spacial data 302 correlated with temporal data 304 to determine user's activities, paragraph [0066]; current location is within the target area, paragraph [0102]; deliver commercial incentives to consumers that relate to activities, paragraph [0105]; "matching of commercial incentives to consumers social and topical user/targeting data, thereby allowing commercial incentives to be delivered to consumers in highly targeted fashion." paragraph [0106]); 
sending, from the processor to a computing device of a first selected user, a transfer of a first quantity of digital tokens from the provider to the first selected user, the first selected user being one of the selected users (see Fig. 1, CI distribution network 104, paragraph [0051]; Fig. 2, communications manager 210, "the transmission of commercial incentives selected by matching manager 
processing, by the processor, a transfer record for the transfer of the first quantity of digital tokens from the provider to the first selected user (see Distribution manager 206 of commercial incentive engine 102 may be configured to track whether or not a distributed commercial incentive has been locked in by a consumer, paragraph [0129]; Fig. 20, step 2010, "At step 2010, the business owner or agent (or a system used by the business owner or agent), reports the redemption of the commercial incentive back to the advertiser" paragraph [0185]);
recording, by the processor..., the transfer record (see distribution manager is configured to track commercial incentives after they have been distributed to a consumer system/device and is also configured to receive and process information regarding the redemption of commercial incentives, paragraphs [0090] and [0092]). 

Higgins et al. do not explicitly disclose a method comprising: the extracted one or more user criterion including one or more desired user attributes in encrypted form; the extracted one or more location criterion including one or more desired user locations in encrypted form; and the recording is in a first distributed ledger. 
Claim 1 recites certain language directed to non-functional descriptive material, for instance, with respect to the language “the extracted one or more user criterion including one or more desired user attributes in encrypted form”; “the extracted one or more location criterion including one or more desired user locations in encrypted form”, this language is directed to stored data. Specifically, while the one or more user/location criterion are “used” in the subsequent transforming steps, the transitional term “including” is synonymous with “comprising,” “containing,” or “characterized by,” and is inclusive or open-ended and does not exclude additional, unrecited elements or method steps. Emphasis added. See, e.g., Mars Inc. v. H.J. Heinz Co., 377 F.3d 1369, 1376, 71 USPQ2d 1837, 1843 (Fed. Cir. 2004) and MPEP 2111.03. Since the transforming steps are based upon “one or more user/location criterion” as a whole, the transforming steps can be made using unrecited matter included in the criterion, other than the recited “one or more desired user/location attributes in encrypted form”. For instance, the breadth of the claims allow for embodiments in which the user criterion could also “include” unencrypted desired user/location attributes that can be used in the subsequent transforming steps. Therefore, the language “the extracted one or more user criterion including one or more desired user attributes in encrypted form”; “the extracted one or more location criterion including one or more desired user locations in encrypted form” is directed to stored data. However, as the stored data is not functionally related to the memory in which it is stored it does not distinguish the claimed apparatus, method, and system from the prior art (See) (In re Gulack, 217 USPQ 401 (Fed. Cir. 1983), In re Ngai, 70 USPQ2d (Fed. Cir. 2004), In re Lowry, 32 USPQ2d 1031 (Fed. Cir. 1994); MPEP 2106.01). In addition, labeling a ledger as a “first distributed ledger” does not materially alter the “recording” step. Since this language represents non-functional descriptive material and is therefore not given patentable weight, this difference is 
the extracted one or more user criterion including one or more desired user attributes in encrypted form (see b: secured targeted coupon delivery, page 8120: "The vendor generates a random mask s and produces the obscured ciphertext of user's behavioral profile as Cu* based on the homomorphic addition property.Upon receiving Cu*, the CSP decrypts it using the secret key skCSP, and obtains the masked user's behavioral profile u' "); 
the extracted one or more location criterion including one or more desired user locations in encrypted form (see b: secured targeted coupon delivery, page 8120: "The vendor generates a random mask s and produces the obscured ciphertext of user's behavioral profile as Cu* based on the homomorphic addition property.Upon receiving Cu*, the CSP decrypts it using the secret key skCSP, and obtains the masked user's behavioral profile u' "). 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the privacy-preserving behavioral targeting for targeted coupon delivery as disclosed by Jiang et al. in the method of Higgins et al., the motivation being to ensure that targeted coupons are delivered to eligible users whose behavioral profiles accurately satisfy the vendor's targeting profile, as in Higgins et al., while preserving user privacy and providing vendor protection. (see Jiang et al., introduction, pages 8116 and 8117).
. 
However, in the interest of compact prosecution and assuming weight was to be given to the non-functional descriptive material recitations above, Saxena et al. disclose a method (Cognitive information processing using a cognitive blockchain architecture) comprising: 
the recording is in a first distributed ledger (see Fig. 4b, blockchain destination 445, associated promotional offers in the form of smart contracts, paragraphs [0094], [0096], [0182], [0268], [0273] and [0279]; Fig. 4c blockchain database 483, paragraphs [0111] and [0114]). 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the blockchain associated cognitive insights as disclosed by Saxena et al. in the method of Higgins et al. and Jiang et al., the motivation being to update the dynamic cognitive profile on an ongoing basis to provide an up-to-date representation of the user in the context of the cognitive profile used to generate the blockchain-associated cognitive insights (see Saxena et al., paragraph [0264]).

With respect to claim 2, the combination of Higgins et al., Jiang et al. and Saxena et al. teaches all the subject matter of the method as described above with respect to claim 1. Furthermore, Higgins et al. disclose a method further reciting:
extracting, from the communication request, a total quantity of digital tokens to transfer from the provider to the one or more registered users (see matching 
determining, based on the total quantity of digital tokens and a quantity of the selected users, the first quantity of digital tokens (see when matching manager has determined that a (one) commercial incentive is to be distributed, it effects such distribution, paragraph [0093]). 

With respect to claim 9, the combination of Higgins et al., Jiang et al. and Saxena et al. teaches all the subject matter of the method as described above with respect to claim 1. Furthermore, Higgins et al. disclose a method further comprising 
obtaining, by the processor, one or more historic geolocations of the computing device of each candidate user (see deduced /past locations, paragraph [0065]). 
wherein the one or more of the historic geolocations of the computing device of that candidate user is within at least a threshold distance from at least one of the desired user locations (see "determining that a user of an electronic system/device is often at one or more specific locations during certain hours of the day", paragraph [0065]; spacial data 302 correlated with temporal data 304 to determine user's activities, paragraph [0066]; current location is within the target area, paragraph [0102]; deliver commercial incentives to consumers that relate to activities, paragraph [0105]; "matching of commercial incentives to consumers social and topical user/targeting data, thereby allowing commercial incentives to be delivered to consumers in highly targeted fashion." paragraph [0106]). 



With respect to claim 11, the combination of Higgins et al., Jiang et al. and Saxena et al. teaches all the subject matter of the method as described above with respect to claim 10. Furthermore, Higgins et al. disclose a method wherein the selecting of the plurality of candidate users is further based on the obtained contextual information (see "Because both the targeting data and the user data may include spatial, temporal, social and topical data, matching may be performed based on any or all of these data types, as well as based on any combination of these data types.", paragraph [0101]). 

With respect to claim 12, the combination of Higgins et al., Jiang et al. and Saxena et al. teaches all the subject matter of the method as described above with respect to claim 1. Furthermore, Higgins et al. disclose a method wherein the 

With respect to claim 13, the combination of Higgins et al., Jiang et al. and Saxena et al. teaches all the subject matter of the method as described above with respect to claim 12. Furthermore, Higgins et al. disclose a method wherein the selecting of the plurality of candidate users is further based on the obtained contextual information (see "Because both the targeting data and the user data may include spatial, temporal, social and topical data, matching may be performed based on any or all of these data types, as well as based on any combination of these data types.", paragraph [0101]). 

With respect to claim 16, the combination of Higgins et al., Jiang et al. and Saxena et al. teaches all the subject matter of the method as described above with respect to claim 1. Furthermore, Saxena et al. disclose a method wherein the database is a distributed ledger (see Fig. 4c, blockchain sourcing agent 419, paragraphs [0077] and [0085]; Fig. 4c blockchain database 483, paragraphs [0111] and [0114]). 

Response to Arguments/Amendments
Claim rejections - 35 USC § 112(a)


Claim rejections - 35 USC § 112(b)
Applicant’s amendments and arguments (see remarks, pages 8-13, filed on 04/27/2021), with respect to the rejection of claims 1, 2, 9-13 and 16 under 35 USC § 112(b) have been fully considered. Examiner finds Applicant's arguments persuasive in view of the submitted amendments, therefore the rejections were withdrawn. 
 
Claim rejections - 35 USC § 103
Applicant’s amendments and arguments (see remarks, pages 13-17, filed on 04/27/2021), with respect to the rejection of claims 1, 2, 9-13 and 16 under 35 USC § 103 have been fully considered but are moot because the arguments do not apply to the combination of references being used in the current rejection of the amended claims.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:

Patent Literature

Bordash et al. (US 2018/0053161 A1) disclose tracking transactions through a blockchain, including retrieving data from a blockchain to identify a trend or known customer attribute(s).
Long et al. (US 2017/0098256 A1) disclose system and method for conveying entertainment or social events, including permitting one or more business users to advertise, interact and/or promote one or more entertainment and/or social events based, and/or their place of business to one or more individual users/customers.
Fields et al. (US 11,025,409 B1) disclose systems and methods for generating a blockchain-based user profile, including generating a blockchain-based user profile.
Arora (US 2018/0150865 A1) discloses method for facilitating authentication of coupons by using ledger of payment transactions to redeem coupons, involves executing query on memory to update transaction amount included in stored transaction data based on coupon data, including recrding a transfer record in a distributed ledgero.
Non-patent Literature
Manapatt (NPL 2011, listed in PTO-892 as reference "U") disclose Method of Providing Mobile Coupons for Location Based Targeted Advertising, including providing coupons  to customers based on demographic information, behavioral data, interests, and geo-location..
Greenwald et al. (NPL 2011, listed in PTO-892 as reference "V") disclose An economically viable solution to geofencing for mass-market applications, including a mobile marketing application, where coupons are delivered to consumers when entering a fence around a store, the trackee must reside inside the fence, i.e., the store area, for a set hovertime to guarantee coupon delivery.
Garzon et al. (NPL 2015, listed in PTO-892 as reference "W") disclose On the Evaluation of Proactive Location-Based Services, including notifying potential customers about location-based coupons or ads while entering a commercial district, mall or retail store..
Jiang et al. (NPL 2016, listed in PTO-892 as reference "X") disclose Towards Secure and Accurate Targeted Mobile Coupon Delivery, including a.
Frattasi et al. (NPL 2017, listed in PTO-892 as page 2, reference "U") disclose Application Areas of Positioning, including anonymous location-based schemes for protecting user's privacy.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDUARDO D CASTILHO whose telephone number is (571)270-1592. The examiner can normally be reached on Mon-Fri 8-5.



If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick McAtee can be reached on (571) 272-7575. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/E.C./Examiner, Art Unit 3685 
/JACOB C. COPPOLA/Primary Examiner, Art Unit 3685